NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0798-16T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ASHLEY A. GEORGES,

     Defendant-Respondent.
_____________________________

              Argued telephonically May 24, 2018 – Decided July 10, 2018

              Before Judges Koblitz, Manahan and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Indictment No.
              00-04-1057.

              Ashley A. Georges, appellant, argued the cause
              pro se.

              Barbara A. Rosenkrans, Special Deputy Attorney
              General/Acting Assistant Prosecutor, argued
              the cause for respondent (Robert D. Laurino,
              Acting Essex County Prosecutor, attorney;
              Barbara A. Rosenkrans, of counsel and on the
              brief).

PER CURIAM

        Defendant Ashley A. Georges appeals from the denial of his

second     and   third    petitions    for   post-conviction      relief    (PCR).
Defendant also appeals the denial of a motion for a new trial

based upon newly discovered evidence.        We affirm.

     We recite the procedural history of the case necessary for

our review.    Tried by a jury in 2001, defendant was convicted of

first-degree   murder,   N.J.S.A.   2C:11-3(a)(1);    two   third-degree

charges of unlawful possession of a handgun, N.J.S.A. 2C:39-5(b);

and second-degree possession of a handgun for an unlawful purpose,

N.J.S.A. 2C:39-4(a).1    On February 8, 2002, the judge sentenced

defendant to an aggregate sentence of life imprisonment with a

thirty-year parole disqualifier.        Appropriate fines and fees were

imposed.

     Defendant filed a direct appeal.          We affirmed defendant's

convictions in an unpublished opinion, State v. Georges, No. A-

3960-01 (App. Div. Sept. 29, 2003).          The Supreme Court denied

defendant's petition for certification.         State v. Georges, 180

N.J. 453 (2004).

     Defendant then filed a first petition for PCR, which was

denied.    We affirmed the denial in an unpublished opinion, State

v. Georges, A-2215-07 (App. Div. July 9, 2010).       The Supreme Court




1
   Prior to trial, the judge held a Miranda hearing, after which
he ruled that defendant's statement to police was admissible.
Miranda v. Arizona, 384 U.S. 436 (1966).


                                    2                            A-0798-16T4
denied defendant's petition for certification.       State v. Georges,

205 N.J. 15 (2010).

     On December 6, 2010, defendant petitioned for a writ of habeas

corpus before the United States District Court.2        On January 21,

2011, while that petition was pending, defendant filed his second

petition for PCR.     Defendant filed an amended petition for writ

of habeas corpus with the District Court, as well as a motion to

stay the petition in order to pursue the second collateral relief

motion in state court.       An answer was filed by respondent to

defendant's amended petition for a writ of habeas corpus and in

opposition to defendant's motion to stay on February 17, 2012.

     Two months later, defendant filed motions with the District

Court for an evidentiary hearing and for admissions.      Both motions

were opposed by the State.

     By letter dated July 24, 2012, the Law Division advised

defendant that he "must decide" whether he wished to "proceed with

[his] case in State Court or Federal Court."         A decision was to

be submitted by August 13, 2012.       Two days prior to the expiration

date, defendant advised that he wanted to dismiss his petition

without prejudice pending the outcome of his motion for a stay

before the District Court.      Due to defendant's pending habeas


2
   Defendant's brief and appendix indicate the petition for writ
of habeas corpus was mailed on November 30, 2010.

                                   3                            A-0798-16T4
corpus application, the court denied defendant's second PCR motion

without prejudice.

     In November 2014, a certification was signed by Hakim Kelly,

an inmate at the Essex County Jail at the time of the victim's

death, regarding an unspecified murder committed in Newark.                       The

certification disclosed that Kelly was identified by a witness

from a photo array of suspects.                Within his certification, Kelly

stated, "I can honestly say that I will never forget that date of

December[] 4, 1999, because that was the first time I was happy

to be in jail because I was wrongly identified for a murder."

     On December 10, 2014, defendant filed motions in the District

Court    for   a   stay   to    resolve    newly       discovered   evidence;     for

discovery; to expand the record; and for an evidentiary hearing.

A memorandum was filed by the State, as respondent.

     On March 9, 2015, the District Court ordered defendant to

submit   details     of   his    pending       State    matter,   which   defendant

answered by letter in April 2015.               In February 2016, the District

Court    granted    defendant's     motion       to    stay   the   habeas    corpus

proceeding to allow him to exhaust State court claims.

     Defendant filed his third petition for PCR in April 2016.

The PCR was denied on August 30, 2016 in a written opinion by

Judge Michael A. Petrolle.         The judge held that defendant's second

and third petitions were time barred.              As for the newly discovered

                                           4                                 A-0798-16T4
evidence claim, the judge found, given the overwhelming evidence

of   defendant's    guilt   and   lack   of   specificity   in   Kelly's

certification, the contents of the certification would not have

led the jury to acquit defendant.

     Defendant filed a notice of appeal.         We granted defendant

leave to proceed as indigent on December 19, 2016.      On January 30,

2017, we denied defendant's motions for the assignment of counsel

and for a remand to conduct an evidentiary hearing.         On March 2,

2017, we denied defendant's motion for disclosure of materials

related to identification procedures.

     Defendant raises the following points on appeal:

          POINT I

          NEWLY DISCOVERED EVIDENCE THAT HAKIM KELLY WAS
          IDENTIFIED AS THE SHOOTER OF KEVIN JACKSON
          BEFORE [DEFENDANT'S] EYEBROWS WERE IDENTIFIED
          BY THE STATE'S WITNESS AS BEING SIMILAR TO THE
          EYEBROWS OF AN INDIVIDUAL SHE OBSERVED ON THE
          DAY OF THE SHOOTING WALKING FROM ONE CAR TO
          ANOTHER.

               A.   THE NEWLY DISCOVERED EVIDENCE
               THAT   RIDDICK   IDENTIFIED  HAKIM
               KELLY, SOMEONE OTHER THAN THE
               APPELLANT IS 'MATERIAL' AND NOT
               MERELY IMPEACHING OR CONTRATICTORY
               [SIC], AND HAD THE CAPACITY TO
               UNDERMINE THE IDENTIFICATION OF
               APPELLANT.

               B. A DETERMINATION OF IMPERMISSIVE
               SUGGESTIBILITY IS TO BE ASSESSED BY
               THE TOTALITY OF THE CIRCUMSTANCES OF
               MELAINE       [SIC]        RIDDICK'S

                                    5                            A-0798-16T4
                IDENTIFICATION, AS TO WHETHER OR NOT
                THAT A SUBSTANTIAL LIKELIHOOD OF
                IRREPARABLE MISIDENTIFICATION CAN
                BE SAID TO EXIST.

                C.   FAILURE OF THE PROSECUTION TO
                DISCLOSE THIS IMPEACHMENT EVIDENCE
                CONSTITUES    [SIC]    A    BRADY[3]
                VIOLATION.

           POINT II

           THE   POST-CONVICTION  RELIEF   (PCR)   COURT
           ERRONEOUSLY DETERMINED THAT, "THE ASSERTIONS
           OF   FACTUAL   PREDICATES   FOR   CLAIMS   OF
           INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL ARE
           TIME BARRED UNDER [RULE] 3:22-12[(a)](2)(B)
           AND MUST BE DISMISSED UNDER [RULE] 3:22-
           4(B)(1) AND (2)(B) BECAUSE OF LAPSE OF TIME."

           POINT III

           [DEFENDANT'S]   CASE    DEFINES   "FUNDAMENTAL
           INJUSTICE[,"] THE PASSAGE OF TIME IS AN
           INSUFFICIENT   REASON   NOT   TO  CORRECT   AN
           INJUSTICE WHEN THE JUDICIAL SYSTEM HAS DENIED
           A DEFENDANT WITH FAIR PROCEEDINGS LEADING TO
           A JUST OUTCOME OR WHEN INADVERTENT ERRORS
           MISTAKENLY IMPACTED A DETERMINATION OF GUILT
           OR OTHERWISE WROUGHT A MISCARRIAGE OF JUSTICE.
           (Not Raised Below).

      In his reply brief, defendant raises the following arguments:

           POINT I

           [DEFENDANT] FILED A SUBSEQUENT PETITION FOR
           [PCR], TIMELY ALLEGING A PRIMA FACIE CASE OF
           INEFFECTIVE   ASSISTANCE  OF   COUNSEL  THAT
           REPRESENTED HIS FIRST [PCR].




3
    Brady v. Maryland, 373 U.S. 83 (1963).

                                 6                          A-0798-16T4
            POINT II

            [DEFENDANT'S]   CASE   DEFINES   "FUNDAMENTAL
            INJUSTICE[,]" THE PASSAGE OF TIME IS AN
            INSUFFICIENT   REASON  NOT   TO  CORRECT   AN
            INJUSTICE WHEN THE JUDCICIAL [SIC] SYSTEM HAS
            DENIED A DEFENDANT WITH FAIR PROCEEDINGS
            LEADING TO A JUST OUTCOME OR WHEN INADVERTENT
            ERRORS MISTAKENLY IMPACTED A DETERMINATION OF
            GUILT OR OTHERWISE WROUGHT A MISCARRIAGE OF
            JUSTICE.

                 A. AFTER THE DENIAL OF CONSENT TO
                 SEARCH THE VEHICLE WAS EXERCISED[,]
                 THE VEHICLE WAS ILLEGALLY SEIZED AND
                 HELD FOR THREE DAYS BEFORE A WARRANT
                 WAS SOUGHT FOR A SEARCH VIOLATING
                 THE FOURTH AMENDMENT.

                 B. THE IDENTIFICATION PROCEDURES
                 EMPLOYED BY THE LEAD INVESTIGATOR
                 BALDWIN WAS IMPERMISSIBILY [SIC]
                 SUGGESTIVE LEADING TO AN UNRELIABLE
                 SAME EYEBROW IDENTIFICAITON.

    Having     considered   defendant's   arguments     in   light    of

controlling procedural rules and substantive law, we affirm for

the reasons set forth in the cogent written opinion of Judge

Petrolle.    We add only the following.

    Petitions for PCR are governed by time limitations, which are

set forth in Rule 3:22-12.     A second or subsequent petition for

PCR must be filed within one year after the latest of:

            (A) the date on which the constitutional right
            asserted was initially recognized by the
            United States Supreme Court or the Supreme
            Court of New Jersey, if that right has been
            newly recognized by either of those Courts and


                                  7                            A-0798-16T4
         made retroactive by either of those Courts to
         cases on collateral review; or

         (B) the date on which the factual predicate
         for the relief sought was discovered, if that
         factual   predicate  could   not  have   been
         discovered earlier through the exercise of
         reasonable diligence; or

         (C) the date of the denial of the first or
         subsequent  application  for  [PCR]  where
         ineffective  assistance  of  counsel  that
         represented the defendant on the first or
         subsequent application for [PCR] is being
         alleged.

         [R. 3:22-12(a)(2).]

    Here, defendant is seeking to appeal the denial of his second

PCR petitions.    Consequently, Rule 3:22-12(a)(2) governs.     Under

Rule 3:22-4(b),

         [a] second or subsequent petition for [PCR]
         shall be dismissed unless:

         (1) it is timely under [Rule] 3:22-12(a)(2);
         and

         (2) it alleges on its face either:

                 (A) that the petition relies on a
                 new rule of constitutional law, made
                 retroactive to defendant's petition
                 by the United States Supreme Court
                 or the Supreme Court of New Jersey,
                 that was unavailable during the
                 pendency of any prior proceedings;
                 or

                 (B) that the factual predicate for
                 the relief sought could not have
                 been discovered earlier through the
                 exercise of reasonable diligence,

                                  8                           A-0798-16T4
                 and the facts underlying the ground
                 for relief, if proven and viewed in
                 light of the evidence as a whole,
                 would     raise    a     reasonable
                 probability that the relief sought
                 would be granted; or

                 (C) that the petition alleges a
                 prima facie case of ineffective
                 assistance    of    counsel    that
                 represented the defendant on the
                 first or subsequent application for
                 [PCR].

       First, defendant's second PCR petition failed to comply with

the time restrictions set forth in Rule 3:22-12(a)(2). Defendant

waited more than one year after we denied his first PCR appeal to

file his second petition for PCR in 2011.     Thus, the petition is

time-barred.    See R. 3:22-12(a)(2); see also State v. Brewster,

429 N.J. Super. 387, 398 (App. Div. 2013).

       Second, defendant's third petition was filed almost six years

after our decision in 2011, and almost four years after the

dismissal of the second petition.     Even were we to consider the

third petition to relate back to the second petition, it would be

time-barred.

       Third,   defendant's   arguments   relating   to   ineffective

assistance of trial counsel could have been raised in his first

PCR.    The predicate for those arguments, as Judge Petrolle held,

could have been discovered and raised "more than a year, even more

than a decade" prior to the third PCR.     The judge also correctly

                                  9                           A-0798-16T4
held that the ineffective assistance of trial counsel arguments

had been previously rejected on the merits.

     Fourth, even were the petitions not procedurally barred, it

is clear from a review of the record that defendant's contentions

that his trial and PCR counsel were ineffective lack merit.

Defendant   asserts   only   conclusory   contentions   that   do    not

establish a prima facie showing of ineffective assistance.          State

v. Marshall, 148 N.J. 89, 158 (1997); see also State v. Cummings,

321 N.J. Super. 154, 170 (App. Div. 1999) ("[I]n order to establish

a prima facie claim, a petitioner must do more than make bald

assertions that he was denied the effective assistance of counsel.

He must allege facts sufficient to demonstrate counsel's alleged

substandard performance.").

     Finally, defendant's assertion of a right to a new trial

based upon newly discovered evidence is more appropriately a motion

for a new trial pursuant to Rule 3:20-1.    That noted, in order for

newly discovered evidence to warrant a new trial, the evidence

must be "(1) material to the issue and not merely cumulative or

impeaching or contradictory; (2) discovered since the trial and

not discoverable by reasonable diligence beforehand; and (3) of

the sort that would probably change the jury's verdict if a new

trial were granted."     State v. Bey, 161 N.J. 233, 287 (1999);

State v. Ways, 180 N.J. 171, 187 (2004); State v. Carter, 85 N.J.

                                 10                            A-0798-16T4
300, 314 (1981).    All three prongs must be satisfied before a new

trial is granted.     Ways, 180 N.J. at 187.      A defendant has the

burden to establish each prong is met.        State v. Smith, 29 N.J.

561, 573 (1959).

    Here, defendant's arguments relating to "new evidence" not

only do not satisfy any of the Carter prongs, they are wholly

without merit.     Suffice it to state that the Kelly certification

is not exculpatory.      It is unclear what homicide is involved or

exactly who the witness is who may have wrongly identified Kelly.

Even if this witness was the same witness who later identified

defendant,   a   prior   incorrect    identification   would   not   have

counterbalanced the overwhelming evidence against defendant.

    Affirmed.




                                     11                          A-0798-16T4